 UNITED STATES PIPE & FOUNDRY CO.United States Pipe & Foundry Co.andLocal 155 ofthe InternationalMolders and AlliedWorkersUnion,AFL-CIO, CLC. Case lO-CA-6875December16, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND ZAGORIAOn January 15, 1968, Trial Examiner FrederickU. Reel issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent, Charging Party, andGeneralCounsel filed exceptions and supportingbrief.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, United States Pipe &Foundry Co., Chattanooga, Tennessee, its officers,agents, successors,and assigns,shall take the actionsetforth in the Trial Examiner's RecommendedOrder.MEMBER ZAGORIA,dissenting:Although the Trial Examiner's reasoning in thiscase, adopted by my colleagues, has substantial logicand appeal, in my view it falls short of resolving theissue in thiscase inamanner best calculated toserve the interests of the parties and the public. TheEmployer here has hada longamicable relationshipwiththeUnion,characterizedthroughoutbygood-faith bargaining. In the bargainingsessionspreceding the events in this case, a bona fideimpasse was reached. Although not required to doso, the Employer, with the Union's acquiescence,put certain benefits,includinga wage increase, intoeffect pendingagreementon a contract. Had he sodesired, having reachedimpasse,the Employer couldlawfully,as the Trial Examiner points out, havelockedout its employees pending the Union'sacceptance of the Employer's offer and agreementon a contract.American Ship Building Company v.N.L.R.B.,380 U.S. 300, so holds. The Employer,325however, chose on December 19, 1966, to cancel thetemporary increase in benefits that were then ineffect, returning to the wage rates in effect under theprevious contract and to cancel certain benefits, e.g.,paid holidays, jury duty pay, and premium pay,until, and only until, agreement was reached on acontract.TheCompany further indicated itswillingness to continue to bargain and, indeed,further bargaining sessions resulted in agreementbetween the parties, with terms somewhat morefavorable to the Union than had been offered by theEmployer at the time impasse was reached.'The Employer's temporary reduction in employeebenefits, reasons the Trial Examiner, was unlawfulbecause it put pressure upon them while not at thesame time subjecting the Employer to the pressuresinherent in a full lockout; i.e., his employees'absence from work and the consequent impedimentto his own operations. Furthermore, Trial ExaminerReel points out, the employees wishing to protestthe temporary changes by striking against themwould be subject to replacement, and hence in aworse position than had they been locked out. TheTrialExaminer does point out that "It may beargued that had the employees stopped workaltogether to protest the loss of holiday pay, etc.,the law would view them as protesting a partiallockoutandnotasstrikersvulnerabletoreplacement."He concludes, however, that he"know[s] of no authority to that effect," and that itwould be harsh "to expect such foresight fromemployees. . . ." By the same token, of course, thequestion whether a temporary reduction in benefitsinstituted to help persuade employees to accept anemployer's offer is a violation has "no authority tothat effect." Since we are writing on a clean slate, Ifeel free to consider the desirability of the variousapproaches.Ifinditpreferable to permit an employertemporarily to reduce benefits for the purpose ofputting economic pressure on employees in aid ofgood-faith bargaining, and at the same time to givethe employees the choice of going on strike whenthishappenswithoutincurringtheriskofreplacement. In effect, the employees who struckwould be constructively (though lawfully) lockedout. This approach would have several effects: First,itpermits the employer to use a form of economicpressuremuch less drastic than a full lockout.Second, it permits a continued production flow, thusbenefiting not only the general public, but also allemployees of other companies whose welfare is tiedto that of the company involved. Third, and mostsignificantly, it gives the employees the effectivechoice of whether to continue to work with reducedbenefits,or to stop work, without the risk ofreplacement, once the employer has fired the firstshot in the economic warfare. My colleagues' resultOn January 31, 1967, the Employer locked out the 591 unit employees.The lockout ended May 13, 1967, when theagreementwas reached.180 NLRB No. 61 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso permits the employees to strike without fear ofreplacement, by making the temporary reduction anunfair labor practice and hence a strike to protect itan unfair labor practice strike. But none of the otherbeneficial purposesof my proposal are achieved bytheir solution, for once it is held, as it is by themajorityhere,thatthetemporary reduction isunlawful, and the employer has to reimburse theemployeespro tanto,that is the end of thisparticular economic weapon. Complete lockout willhenceforthbetheemployer'sonly legitimateweapon. Anything less will be banned. And bothsideswill suffer. Indeed, under the majority viewemployees will not even have a choice. Had theemployer here told his employees that he could lockthem out, but if theychose,would instead adopt thelesser economic pressure of reducing benefits andcontinuing in operation, that would obviously belawful.My suggestion would accomplish this. Forthese reasons, I would dismiss the complaint.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICKU.REEL,TrialExaminer:This case,originatingwith a charge filed March 13, 1967, and acomplaint issued the following September 15, wassubmitted at Chattanooga,Tennessee,on November 21,1967, on a record consisting of the formal papers plus astipulation of facts with attendant exhibits. At issue is (1)whether Respondent,herein called the Company, violatedSection8(a)(1),(3),or(5)of the Actwhen, afterbargaining to an impasse with the Charging Party,hereincalled the Union,theCompany in an effort to compelacceptance of its proposed contract instituted certaintemporary reductions in wages and related benefits belowthose previously enjoyed by the employees or offered bythe Company,and (2)if so, whether the Company bysubsequently imposing a lockout for the same purposeviolated Section 8(a)(1) and(3) of the Act.Upon the stipulated record,and after due considerationof the briefs filed by each of the parties,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a New Jersey corporation,engaged atChattanooga,Tennessee,in the manufacture and sale ofsoilpipe and metal products,annually ships productsvalued in excess of $50,000 to points outside Tennessee,and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union is a labororganization which at all times material herein has beenthe collective-bargaining representative of a majority ofthe Company's employees in an appropriate unit.''All production,shipping,andmaintenance employeesemployed byRespondent at its Chattanooga,Tennessee,plant,excluding clericalemployees,engineering and industrial engineering employees,tunekeepers,storeroom attendants, first aid attendants,janitors,technical employees,guards,and supervisors as defined in theAct, constitutea unit appropriatefor the purposes of collectivebargaining within the meaningof Section 9(b)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background - The Bargaining NegotiationsFor a number of years the Union enjoyed contractualrelationswiththeCompany and with the latter'spredecessors in the operation of the plant. The lastcontract executed prior to thenegotiationshere involvedwas for 2 years and expired November 30, 1966.Accordingly, the parties met ina seriesof 10 bargainingconferences in October and November 1966, in an effortto reach agreement on a new contract. During thesenegotiationsthe Company offered,inter alia,an increaseinwage rates,whichoffertheUnion rejected asinsufficient.At the bargainingsessionofNovember 29, the daypreceding the expiration of the contract, the Union askedthe Company what terms would prevail if the employeescontinued to work after the expiration date. The Companyproposed that the parties operate under the terms of thelatestcompany proposal while bargaining for a newcontract continued. During the course of negotiations theCompany made it clear that "economic" provisions in thenew contract (e.g.,wagerates, holidays, vacations) wouldnot be retroactive to the expiration date of the oldcontract.TheUnion on November 30 notified theCompany that the employees would continue to workafter the contract expired. On December 1, with theUnion's acquiescence, and with a mutual understandingthat bargaining wouldcontinue,theCompany placed ineffectcertainchanges inthe terms and conditions ofemployment,includingincreased wage rates.The union membership, at a meeting held some timebetween November 29 and December 12, authorized itsnegotiatingcommittee to call a strike, but left the decisionwhether to strike, and if so, when, in the hands of thecommittee.The Company was aware of this developmentat the time of thenext bargainingmeeting on December12.B. The Proposals of December 12At the meeting of December 12, after a discussion oftheproposed new contract on which an impasse innegotiations continued to exist, and after a discussion ofthestrikeauthorizationduringwhichtheunionrepresentatives repeatedly stated that they had no plans tostrike the plant and did not want to do so, the Companyannounced its intention to institute certain changes interms of employment to be effective 1 week later,December 19, and to remain in effect as temporary termsuntil the parties reached agreement on a contract. Amongthe changes were the cancellation of the wage increasesput into effect on December 1 (i.e., a return to the wagerates set in the last expired contract), and the cancellationofmany benefits which had been included in the lastcontract, such as for example, paid holidays (includingChristmas Day and New Year's Day, then less than 3weeks away), premium pay for Sundays, vacation pay,reporting pay, and pay for jury duty. None of these "takeaways" was any part of the Company's proposed contract,which the Companymade clear remainedopen foracceptanceand immediate effectuationwhenever theUnion so desired.Inannouncing these changestotheUnion, theCompany repeatedly emphasized that theywere"proposed" changes, and the Company expressed awillingness to discuss those items with the Union at any UNITED STATES PIPE & FOUNDRY CO.time and at any length. Also on December 12, after themeeting with the Union, the Company posted a notice toits employees advising them of the "temporary proposedchanges to become effective December 19, 1966," andconcluding with an expression of readiness "to meet withtheUnion negotiators at any reasonable time to furtherdiscusstheaboveproposedchanges .TheCompany's notice to the employees also advised them that"the Company's latest contract proposal still stands andwill become effective when signed."The avowed purpose of the reductions in benefits belowthose contained in the old, and contemplated in the future,contractswas to bring economic pressure upon theemployees to agree to the Company's proposals for a newcontract, rather than to continue work until the summerbusy season (the winter months are periods of lowdemand) when a strike would be most disruptive of theCompany's business.' The Company also stated that thethreat of a strike made it impossible for the Company tomake long term commitments for contracts and hence tobid on jobs.C. Implementationof theProposals:the Lockout: theContractThe Union at the meeting of December 12 protested theproposed changes as "unfair," "sanctions," and "a club,"but it did not discuss them in detail at that meeting, nordid it do more than express its irritation over them at thebargainingmeeting onDecember 15, which was largelydevoted to proposed terms in the new contract.' TheCompany, therefore, put the changes into effect onDecember19.Bargainingcontinuedwithout agreementbeing reachedata sessionon January 9, 1967. OnJanuary 31 the Company locked out and laid off all theemployees (approximately 592) in thebargainingunit forthe purpose of compelling acceptance of the Employer'sproposed contract. After several morebargaining sessionsinMarch, April and May, a contract was signed effectiveMay 13, 1967,' and the lockout ended.D. Concluding FindingsThiscaseraisesquestionsastothescopeandapplicability of the SupremeCourt's holdings inN.L.R.Bv.Insurance Agents'International Union,361 U.S. 477,5andAmerican Ship Building Companyv.N.L.R.B.,380U.S. 300,in both of which the Court, reversing the Board,'In its brief the Company candidly stated that one of the reasons forreducing the benefits was that the Company"would rather risk a strike inthe winter rather than in the summer busy season ......'During the discussion of a proposed termination date for the newcontract,theUnion pointed out that the"sanctions"imposed by theCompany deprived the employees of holiday pay for Christmas Day andNew Year'sDay,Also during this session the union representative stated."You have not bothered the people too much by putting these sanctions. Itiswhat they anticipated.They are not too happy about the fact that youare going to deprive them of two holidays.You deprive them ofreporting pay...... Later in that session the union representative stated:"I don't think it helps us get a contract what you did. I'm sure it doesn'thelp youget a contract.I'm thinking it would have been much better ifyou hadn't proposed them.Nobody would have been under stress about thething.Because we would have been bargaining on what we can do to reachan agreement ......The ultimate contract was similar in content to that offered by theCompany early in the negotiations but ran for an additional year with ahigher wage rate for that year,and included improvements in vacationbenefits.The Union capitulated on the major issues which had divided theparties.327admonished it against finding violations of the Act basedupon nothing more than theBoard'snotions of how tomaintainfair economic balance between the competinginterests in a controversy over the terms of a newcollectiveagreement.Certainly a quick and easy answer tothis case is that the withdrawal of benefits on December12and 19 was a harassing tactic permitted underInsurance Agentsand the lockout of January 31 wasprivileged underAmerican Ship.And perhaps a TrialExaminer,given astipulated record, would be well advisedto say no more than that, speeding the case on its way toreviewingauthorities, administrative and judicial, to whomquestionsof National labor policy are committed by law.Because thecasewas submitted to a Trial Examinerrather than directly to the Board, however, and thereforerequires conventional treatment including a RecommendedOrder, I deem it appropriate, and perhaps incumbent, tosetforthbrieflythe relevant considerations and therelevant authoritiesas I seethem, and to express, forwhatever it may be worth, my own assessment of theissues.1.The events of December 12 and 19On December 12 when the Company proposed, and onDecember 19 when it inaugurated, a program of reducedbenefits,thepartieshad reached an impasse innegotiations for a new contract, and a lockout would havebeen lawful underAmerican Ship.It does not necessarilyfollow however, that because a lockout would have beenlawful, the "lesser" action of withdrawing premium pay,holidaypay,call-inpay,etc.,was also lawful. Cf.N.L.R.B. v. Gaynor News Co, Inc.,197 F.2d 719, 723(C.A. 2), affd. 347 U.S. 17; see alsoKrambo Food Stores,Inc.,106NLRB 870. Just as a partial strike may notenjoy the statutory protection accorded a full-fledgedstrike, so it may be that a partial withholding of thebenefitsof employmentmay transgress the statutealthough a complete withholding of employment wouldnot. This is not to say that the "partial" character of thewithholdingmakes it unlawful (and a "partial" strike,although unprotected is not necessarily a violation of theAct), but merely to caution that the answer to this casedoes not lie in an easy invocation of an axiom betterapplied to geometry than to labor law. Cf. Oberer,Lockouts and the Law,51 Cornell L. Q. 193, 223.Equally unhelpful is the Union's argument that becauseunilateral action increasing wage rates is unlawful, thedecreases here area fortioriviolative of the Act. I amnone too impressed by the Company's contention that it"proposed" these reductions and offered to bargain aboutthem.The avowed purpose behind the "proposals"established that they were a weapon used in an effort tocompelacceptanceoftheCompany'soffer,and"weapons," as distinguished from terms of employment,are scarcely a fit subject for "bargaining." But, assumingforthemoment that the "harassing" tactics wereotherwise within the area permittedby Insurance Agents',footnote 28 to that decision, 361 U.S. at 496, would seemto put the quietus to any argument based on unilateralaction, for the employer proposals here, like the Union'stactics there,were not intended to establish permanentconditionsofemploymentbutmerelytocompel'It is to be regretted that notwithstanding the Company's open and earlyreliance onInsurance Agents(See Exh. B attachedto thestipulation )neither General Counsel northe Union refer to thatcase in their briefs, anoversight which I trust will be rectified at later stages in this proceeding. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDacceptance of other terms.Taken literallyand to their logical extreme theSupreme Court's statementsinInsuranceAgents'wouldseem to privilege the harassing tactics of the Companyhere. But the Court itself, and indeed "the life of the law"teaches us to look to experience rather than to logic, andto be wary in extending general propositions beyond thefactswhichgaverisetotheirutterance.Certainconsiderations present in this case seem to me to compel aresult at variance with that reached inInsurance Agents'.The Employer's conduct in this case was franklycalculated to provoke a strike. To be sure, the Companywanted the Union to accept the Company's offer. But theCompany realized that a strike might well result from thewithdrawal of holiday pay and other benefits, and it tooktheposition that if a strike was in the offing, theCompany preferred to precipitate it now. Although theSupreme Court held inInsurance Agents'that the Boardwas not empowered to approve or disapprove of particulareconomic weapons, and although the Court recognizesthat the statute contemplates and protects economicwarfare,nothing therein suggests that interdiction ofconduct deliberately calculated to promote a strike isbeyond the Board's powers. It wouldseemreasonable toinfer that when one party to thebargainingtakes actionwhich has a work stoppage as at least one of its objects,such conduct is inimical to the statutory purposes andreveals a purposeinconsistentwith good-faith bargaining.Itisno answer to say that the employer could haveresorted to the lockout at that time. Under a lockout, theemployees have not laid their jobs on the line; they areready to work and have a job right, superior to that ofothers,when their employer resumes operations. SeeOberer,supraBut if the employees go on strike, they aresubject to replacement and hence to loss of employment.Thus an employer would derive a most substantialadvantage by forcing his employees to strike rather thanby locking them out. Conduct which has as one of itspurposes forcing the employees to strike is thus far moreinimical to fundamental employee rights than an outrightlockout.If the employer is within the law in withdrawing suchbenefits as holiday pay, he would seem equally within thelaw in cutting back wages, at least to the statutoryminimum. Such a penalty on an employee because hisunionadhered toitsbargainingdemand would seemequivalent to a constructive discharge. But the right tolockout, and even the right to harass, would not seem toextend to the right to discharge. Such a discharge wouldseem to violate Section 8(a)(1), if not also Section 8(a)(3),as a reprisal for engaginginunionactivity.Nothing inInsurance Agents'militates againstsuch a reading of thestatute,for that case is concerned only with Section8(b)(3), and by implication with Section 8(a)(5), not withSection 8(a)(l) or (3).Itmay be argued that underAmerican Shipto penalizeemployees because of their union's bargainingposition inan effort to compel submission to the employer's terms isnot violative of Section 8(a)(1) and (3). But when theargumentisbased, not on Section 8(a)(5) and 8(b)(3) as inInsuranceAgents',but onAmerican Ship,then some ofthe consequences which the Supreme Court held wereinsufficient to establish violations of Section 8(b)(3) mayappropriately be reexamined in terms of Section8(a)(1)and (3). Thus, a lockout is privileged under Section8(a)(1)and (3) because an employer need not await the union'sstrike but may shut down at his own time toencourageacceptance of his terms. But here the Employer did notshut down; on the contrary his tactic imposed hardship onthe employees while enabling him to continue operationswithout impediment, and indeed at lower labor costs thanunder the last expired contract.Moreover, as a directresult of the employees' statutorily protected activity inrejectingtheEmployer's contract proposal, and inadhering to their Union's demands, the employees weredriven to the alternative of stopping work altogether (atthe risk of replacement) or of working under termsinferior to those recently enjoyed although aware thattheir Employer had offered increases, not reductions, inpay.These consequences, I repeat, do not establish a refusalto bargain in good faith; so much is held byInsuranceAgents'.Buttheylacksomeofthe"economicjustification" of the lockout inAmerican Ship(for theemployer here did not shut down to avert a strike at anunpropitious time), and as they constitute consequencesvisited on employees for adhering to their Union they are"inherently . .. prejudicial to union interests."AmericanShip.380 U.S. at 311.6Perhaps it may be said that all I demonstrate here is anaversion to carryingAmerican Shipto its logical nextstep. Perhaps the charge is justified. I cannot believe thatAmerican Shipleaves the employer an unlimited choice ofweapons for use in his economic war. Can he discharge allthe employees, or can he pick them off one by one anddaybyday (in some "non-discriminatory" order,alphabetically, perhaps), until the Union capitulates? Canhe virtually compel a strike, and resultant replacement, bycutting away all the benefits of employment above thestatutoryminimum wage? I believe thatAmerican Shipshould be limited to privileging the conventional lockout,'and that the tactics here employed constitute unlawfulinterference with employee rights under Section 7 as wellas discrimination for engagingin unionactivity.'Hence Ifind violations of Section 8(a)(l) and (3), and - as notedaboveaviolationofSection8(a)(5) in that abargainingtactic designed to provoke a strike cannot becharacterized as bargaining in good faith.2.The lockout on January 31But for the illegality I have found in the reprisalsannounced December 12 and effective December 19, therewould be no doubt that the lockout of January 31 wouldbe lawful underAmerican Ship.The record seems to meto establish that, illegal though it was, the Company'sactionhad no effect on the bargaining. It failed toprovoke a strike or to bring about capitulation. Nothingin the record suggests that it "backfired" into stiffeningtheUnion'sattitudeorpreventedeithersidefrommodifying its approach to the issues on which they wereapart.Bargainingcontinued with only casual references totheCompany'saction.Under these circumstances I findthat the impasse which continued through the time of theIN L R B v. Great Falls Employers' Council, 277F.2d 772 (C A. 9), notcited in the briefs, would seem distinguishable in thatthe employer's tacticsthere were in support of a lawfullockout.'The courtinAmericanShip alsonotes theemployer'sright to"unilateral imposition of terms," but citesN.L.R.B. v. Tex-Tan, Inc..318F.2d 472, 479-482 (C.A 5), which dealtwith increases,not reprisals'Itmay be argued that had theemployees stopped workaltogether toprotest the loss of holidaypay, etc., the lawwould view them as protestinga partial lockout and not as strikers vulnerable to replacement. But I knowof no authority to that effect,and even ifthat should come to be the law,it is a harsh application to expect such foresightfrom employees faced withthisnovel tactic UNITED STATES PIPE & FOUNDRY CO.lockoutwas not affected by the illegal acts, and thelockout was lawful. SeeDelhi-Taylor Refining Division,167 NLRB No. 8;Union Carbide Corp,165 NLRB No.26;Taft Broadcasting Co.,163 NLRB No. 55.CONCLUSIONS OF LAW1.By proposing and implementing reductions inemployeebenefits,notasapermanent change inconditions, but solely as a temporary weapon designed tocompel the Union either to capitulate to the Employer'sterms or to go on strike, the Company engaged in anunfair labor practice affecting commerce within themeaning of Section 8(a)(5) and (I) and Section 2(6) and(7) of the Act.2.By temporarily withdrawing employee benefits not indispute in the negotiations (such as paid holidays,premium pay for Sundays, call-in pay, etc.), because theemployees rejected the Company's last proposal andcontinued, through theirUnion, to press for morefavorable terms, the Company engaged in unfair laborpracticesaffectingcommerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of theAct.3.The unfair labor practices described in the twoforegoing conclusions of law did not affect or contributeto the impasse in bargaining, so that the lockout ofJanuary 31, 1967, was not an unfair labor practice.THE REMEDYIn addition to the customary cease-and-desist order, Ishallrecommend that the Company reimburse itsemployees (with interest at 6 percent per annum as inIsisPlumbing & Heating Co.,138NLRB 716) for lossessufferedbetween December 19, 1966, and January 31,1967, by the withdrawal of such benefits as holiday pay,premium pay for Sundays, call-in pay, pay for jury duty,and any similar losses resulting from the "temporarychanges" instituted on December 19, 1966. However, I donotembracewithinthisrecommendationanyreimbursement for the reduction of wage rates back tothoseprevailing in the last existing contract.Thatadjustment, in my opinion, the Company could lawfullymake as it imposed no penalty on the employees forrejecting theCompany's proposal and adhering to theUnion's demands. The Company was entitled to rescindthe wage increase it had instituted, and the employees andtheUnion had no statutory right to have the Companycontinue paying its new proposed wage scale unless anduntil a new contract was agreed to.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case, I recommend,pursuant to Section 10(c) of the Act, issuance of thefollowing:RECOMMENDED ORDERRespondent,United States Pipe & Foundry Co., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from instituting "temporary"cutbacks in employee benefits during the course ofbargaining for a new contract for the purpose ofcompelling the employees either to accept the Company'sproposal or to go out on strike.2.Take the following affirmative action necessary toeffectuate the policies of the Act:329(a)Reimburse its employees, in the manner and to theextent described in the portion of the Trial Examiner'sDecision entitled "The Remedy," for losses they sustainedbetween December 19, 1966, and January 31, 1967, byvirtueof the Company's withholding holiday pay,premium pay, and similar benefits(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c) Post at its plant at Chattanooga, Tennessee, copiesof the attached notice marked "Appendix." Copies ofsuch notice, on forms to be provided by the RegionalDirector for Region 10, after being duly signed by anauthorized representative of the Respondent, shall bepostedimmediatelyupon receipt thereof,andbemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.' °'in the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:TheCompany and your bargaining representative,Local 155 of the International Molders and AlliedWorkers Union,AFL-CIO CLC,submitted to theNational Labor Relations Board the question whethertheCompany violated the National Labor RelationsAct by temporarily eliminating holiday pay, Sundaypremium pay,call-inpay, and similar items on andafter December 19, 1966,and by the lockout of January31, 1967.Ithas been held that we violatedtheAct by thereduction of benefits in December 1966, but not by theJanuary 1967 lockoutWe will reimburse our employees for losses theysustained as a result of our failure to give holiday pay,premium pay,call-inpay, and similar compensationduring the period December 19, 1966, to January 31,1967. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDUNITED STATES PIPE &from the date of posting and must not be altered, defaced,FOUNDRY Co.or covered by any other material.(Employer)If employees have any question concerning this noticeDatedByor compliance with its provisions, they may communicate(Representative)(Title)directlywith the Board's Regional Office, 730 PeachtreeStreet,N.E.,Room 701, Atlanta, Georgia 30308,This notice must remain posted for 60 consecutive daysTelephone 526-5760.